                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


MICHELLE R. WILLIAMS                                                     PLAINTIFF

v.                                     CIVIL ACTION NO. 1:18-CV-236-KS-RHW

HUNTINGTON INGALLS INCORPORATED                                        DEFENDANT



                                  FINAL JUDGMENT

      For the reasons provided in a Memorandum Opinion and Order entered on this

day, the Court enters this Final Judgment, in accordance with Rule 58, in favor of

Defendant, Huntington Ingalls Inc., as to all claims asserted by Plaintiff, Michelle R.

Williams. This case is closed.

      SO ORDERED AND ADJUDGED this 3rd day of February, 2020.

                                                    /s/
                                                     Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE
